Exhibit 10.19

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of March 8, 2010, by and among JOHN B. SANFILIPPO & SON, INC., a Delaware
corporation (the “Borrower”), the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), and WELLS FARGO CAPITAL FINANCE, LLC (f/k/a
Wells Fargo Foothill, LLC), a Delaware limited liability company, as
administrative agent (in such capacity “Agent”) and as a Lender. Unless
otherwise specified herein, capitalized terms used in this Amendment shall have
the meanings ascribed to them by the Credit Agreement (defined below).

RECITALS

WHEREAS, the Borrower, Agent, the Lenders and Wachovia Capital Finance
Corporation (Central), an Illinois corporation, as documentation agent, have
entered into that certain Credit Agreement, dated as of February 7, 2008 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”); and

WHEREAS, on the terms and subject to the conditions set forth herein, the
Borrower, Agent and Lenders have agreed to amend the Credit Agreement as more
fully described below;

NOW THEREFORE, in consideration of the foregoing, mutual agreements contained
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Borrowers, Agent and Lenders hereby agree as
follows:

SECTION 1.        Amendment.

(a)        Schedule 1.1 to the Credit Agreement is hereby amended by amending
and restating the following defined terms to read in their entirety as follows:

“‘Average Excess Availability’ means, as of any relevant date of determination
in any calendar week, Excess Availability determined on a seven (7)-day average
basis for the immediately preceding week for which a Borrowing Base Certificate
has been delivered by Borrower (using weekly adjustments for Accounts and
monthly adjustments for Inventory) in accordance with the Agent’s normal
availability tracking procedures; provided that the amount of such Excess
Availability shall not be limited by the Maximum Revolver Amount or the
Inventory Sublimit.

‘Base Rate Margin’ means, as of any date of determination, the following
percentages per annum, based upon Average Margin Availability:

 

Level       Average Margin Availability   Base Rate Margin     I   < $20,000,000
  0.50% II   > $20,000,000 but < $30,000,000   0.25% III   > $30,000,000   0.00%

After the First Amendment Effective Date, the Base Rate Margin shall be adjusted
in accordance with the foregoing on the first day of each calendar month.

 

1



--------------------------------------------------------------------------------

‘EBITDA’ means, with respect to any fiscal period, (a) Borrower’s consolidated
net earnings (or loss), minus (b)(i) extraordinary gains, and (ii) interest
income for such period, plus (c)(i) interest expense, (ii) income taxes,
(iii) depreciation and amortization, (iv) other non-cash expenses, charges and
losses (including, without limitation, stock option expenses, retirement plan
expense, impairment charges and charges and losses arising from accounting
pronouncements), (v) extraordinary or nonrecurring non-cash losses for such
period, and (vi) fees, expenses and prepayment premiums incurred in connection
with the consummation of the financing provided under this Agreement and the
Term Loan Agreement, in each case, determined on a consolidated basis in
accordance with GAAP. For the purposes of calculating EBITDA for any period,
(a) if, at any time during such period, Borrower or any of its Subsidiaries
shall have made a Permitted Acquisition, EBITDA for such period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by
Borrower and Agent) as if any such Permitted Acquisition or adjustment occurred
on the first day of such period).

‘Fixed Charges’ means, with respect to any fiscal period and with respect to
Borrower determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid in cash during such period,
(b) regularly scheduled principal payments of Indebtedness during such period
and (c) earnout payments made during such period on Indebtedness permitted
pursuant to Section 6.1(h).

‘Fixed Charge Coverage Ratio’ means, with respect to Borrower for any period,
the ratio of (i) EBITDA for such period, minus Capital Expenditures not financed
with the proceeds of Indebtedness and made (to the extent not already incurred
in a prior period) or incurred during such period, minus all federal, state, and
local income taxes paid in cash during such period, plus, to the extent not
already included in EBITDA, cash tax refunds and receipts for such period to
(ii) Fixed Charges for such period.

‘Indebtedness’ means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all obligations as a lessee under
Capital Leases, (d) all obligations or liabilities of others secured by a Lien
on any asset of a Person or its Subsidiaries, irrespective of whether such
obligation or liability is assumed, (e) earnouts and all other obligations to
pay the deferred purchase price of assets (other than trade payables incurred in
the ordinary course of business and repayable in accordance with customary trade
practices), (f) all obligations owing under Hedge Agreements, and (g) any
obligation guaranteeing or intended to guarantee (whether directly or indirectly
guaranteed, endorsed, co-made, discounted, or sold with recourse) any obligation
of any other Person that constitutes Indebtedness under any of clauses
(a) through (f) above.

‘L/C Margin’ means, as of any date of determination, the following percentages
per annum, based upon Average Margin Availability:

 

Level       Average Margin Availability   L/C Margin     I   < $20,000,000  
2.50% II   > $20,000,000 but < $30,000,000   2.25% III   > $30,000,000   2.00%

 

2



--------------------------------------------------------------------------------

After the First Amendment Effective Date, the L/C Margin shall be adjusted in
accordance with the foregoing on the first day of each calendar month.

‘LIBOR Rate Margin’ means, as of any date of determination, the following
percentages per annum, based upon Average Margin Availability:

 

Level       Average Margin Availability   LIBOR Rate Margin     I   <
$20,000,000   3.00% II   > $20,000,000 but < $30,000,000   2.75% III   >
$30,000,000   2.50%

After the First Amendment Effective Date, the LIBOR Rate Margin shall be
adjusted in accordance with the foregoing on the first day of each calendar
month.

‘Term Loan’ means, collectively, (a) the term loans made to Borrower pursuant to
the Term Loan Agreement on the Closing Date in an aggregate outstanding
principal amount not to exceed $45,000,000 and (b) additional term loans made to
the Borrower pursuant to the Term Loan Agreement on or after the First Amendment
Effective Date in an aggregate principal amount not to exceed $20,000,000.”

(b)        Clause (e)(iii) of the definition of “Borrowing Base” contained in
Schedule 1.1 to the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

“(iii)(A) at any time during the months of January, February, March, October,
November and December, $100,000,000 and, (B) at all other times, $92,500,000 (in
each case, the “Inventory Sublimit”), plus”

(c)        Clause (i) of the definition of “Eligible Accounts” contained in
Schedule 1.1 to the Credit Agreement is hereby amended and restated to read in
its entirety as follows:

“(i)        Accounts with respect to an Account Debtor whose total obligations
owing to Borrower exceed 10%, or with respect to (i) Wal-Mart Stores, Inc. (and
its subsidiaries and affiliates), 25%, (ii) Costco Wholesale Corporation or
Safeway, Inc. (and their respective subsidiaries and affiliates), 15%, or
(iii) Target Corporation (and its subsidiaries and affiliates), only so long as
it has a rating of Baa3 or higher from Moody’s or BBB- or higher from S&P, 20%
(each such percentage, as applied to a particular Account Debtor, being subject
to reduction by Agent in its Permitted Discretion if the creditworthiness of
such Account Debtor deteriorates), of all Eligible Accounts, to the extent of
the obligations owing by such Account Debtor in excess of such percentage;
provided, however, that, in each case, the amount of Eligible Accounts that are
excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,”

(d)        The definition of “Eligible Equipment” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended by deleting the word “or” at the end of
clause (c) thereof, deleting the “.” at the end of clause (d) thereof and
replacing it with “; or” and inserting a new clause (e) to read in its entirety
as follows:

“(e)        it was acquired in connection with a Permitted Acquisition, until
the completion of an appraisal and field examination of such Equipment, in each
case, reasonably

 

3



--------------------------------------------------------------------------------

satisfactory to Agent (which appraisal and field examination may be conducted
prior to the closing of such Permitted Acquisition).”

(e)        The definition of “Eligible Inventory” set forth in Schedule 1.1 to
the Credit Agreement is hereby amended by deleting the word “or” at the end of
clause (f) thereof, deleting the “.” at the end of clause (g) thereof and
replacing it with “; or” and inserting a new clause (h) to read in its entirety
as follows:

“(h)        it was acquired in connection with a Permitted Acquisition, until
the completion of a field examination (and, if required by the Lenders, an
appraisal; provided that no such appraisal shall be required in connection with
the Orchard Valley Acquisition) of such Inventory, in each case, reasonably
satisfactory to Agent (which field examination (and, if applicable, appraisal)
may be conducted prior to the closing of such Permitted Acquisition).”

(f)        The definition of “Permitted Dispositions” set forth in Schedule 1.1
to the Credit Agreement is hereby amended by deleting the word “and” at the end
of clause (d) thereof and inserting “,” in its place, deleting the “.” at the
end of clause (e) thereof and replacing it with “; and” and inserting a new
clause (f) to read in its entirety as follows:

“(f)        dispositions of assets acquired by Borrower or its Subsidiaries
pursuant to a Permitted Acquisition consummated within 12 months of the date of
the proposed Disposition (the “Subject Permitted Acquisition”) so long as
(i) the consideration received for the assets to be so disposed is at least
equal to the fair market value thereof, (ii) the assets to be so disposed are
not necessary or economically desirable in connection with the business of
Borrower and its Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the Subject Permitted
Acquisition.”

(g)        The definition of “Permitted Investments” set forth in Schedule 1.1
to the Credit Agreement is hereby amended by deleting the word “and” at the end
of clause (c) thereof, deleting the “.” at the end of clause (d) thereof and
replacing it with “;” and inserting new clauses (e) and (f) to read in their
entirety as follows:

“(e)        Permitted Acquisitions; and (f) Investments held by a Person
acquired in a Permitted Acquisition to the extent that such Investments were not
made in contemplation of or in connection with such Permitted Acquisition and
were in existence on the date of such Permitted Acquisition.”

(h)        The definition of “Permitted Liens” set forth in Schedule 1.1 to the
Credit Agreement is hereby amended by deleting the word “and” at the end of
clause (n) thereof, deleting the “.” at the end of clause (o) thereof and
replacing it with “;” and inserting new clauses (p) and (q) to read in their
entirety as follows:

“(p)        Liens solely on any cash earnest money deposits made by Borrower or
any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition; and

(q)        Liens on Equipment and/or Real Property to the extent securing
Indebtedness (other than earnout obligations) permitted pursuant to
Section 6.1(h); provided that (i) any such Lien is not incurred in connection
with or in anticipation of the related Permitted Acquisition and (ii) such Lien
attaches solely to the Equipment or Real Property acquired in such Permitted
Acquisition and the proceeds thereof.”

 

4



--------------------------------------------------------------------------------

(i)        Schedule 1.1 to the Credit Agreement is hereby amended by inserting
the following defined terms in alphabetical order:

“‘Acquisition’ means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all or substantially all of the Stock of any other Person.

‘First Amendment’ means the certain First Amendment to Credit Agreement, dated
as of March 8, 2010, by and among the Borrower, the Agent and each Lender party
thereto.

‘First Amendment Effective Date’ means March 8, 2010.

‘Orchard Valley Acquisition’ means with an Acquisition of Orchard Valley
Harvest, Inc. that constitutes a Permitted Acquisition.

‘Permitted Acquisition’ means any Acquisition so long as:

(a)        no Default or Event of Default shall have occurred and be continuing
or would result from the consummation of the proposed Acquisition and the
proposed Acquisition is consensual,

(b)        no Indebtedness will be incurred, assumed, or would exist with
respect to Borrower or its Subsidiaries as a result of such Acquisition, other
than Indebtedness permitted under clause (c), (f), (g) or (h) of Section 6.1 and
no Liens will be incurred, assumed, or would exist with respect to the assets of
Borrower or its Subsidiaries as a result or such Acquisition other than
Permitted Liens,

(c)        Borrower has provided Agent with written confirmation, supported by
reasonably detailed calculations, that on a pro forma basis (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case, determined as if the combination had been
accomplished at the beginning of the relevant period; such eliminations and
inclusions to be mutually and reasonably agreed upon by Borrower and Agent)
created by adding the historical combined financial statements of Borrower
(including the combined financial statements of any other Person or assets that
were the subject of a prior Permitted Acquisition during the relevant period) to
the historical consolidated financial statements of the Person to be acquired
(or the historical financial statements related to the assets to be acquired)
pursuant to the proposed Acquisition, Borrower and its Subsidiaries would have
been in compliance with the financial covenants in Section 6.16 of the Agreement
for the 4 fiscal quarter period ended immediately prior to the proposed date of
consummation of such proposed Acquisition,

(d)        Borrower has provided Agent with such due diligence information as
requested by Agent, including, without limitation, forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired for the remainder of the fiscal year in which the proposed
Acquisition is consummated for such Person or related to such assets, all
prepared on a basis consistent with such Person’s (or assets’) historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions, on a quarter by quarter basis, in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent,

 

5



--------------------------------------------------------------------------------

(e)        Borrower shall have Availability plus Qualified Cash in an amount
equal to or greater than $20,000,000 after giving effect to the consummation of
the proposed Acquisition; provided, that, for purposes of this clause (e), the
calculation of Availability shall include Accounts, Inventory and Equipment
acquired by the Borrower pursuant to such Acquisition only to the extent that
such Accounts, Inventory and Equipment constitute Eligible Accounts, Eligible
Inventory and Eligible Equipment, respectively,

(f)        Borrower has provided Agent with written notice of the proposed
Acquisition at least 15 Business Days prior to the anticipated closing date of
the proposed Acquisition and, not later than 5 Business Days prior to the
anticipated closing date of the proposed Acquisition, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,
which agreement and documents must be reasonably acceptable to Agent,

(g)        the assets being acquired (other than a de minimis amount of assets
in relation to Borrower’s and its Subsidiaries’ total assets), or the Person
whose Stock is being acquired, are useful in or engaged in, as applicable, the
business of Borrower and its Subsidiaries or a business reasonably related
thereto,

(h)        the assets being acquired (other than a de minimis amount of assets
in relation to Borrower’s and its Subsidiaries’ total assets) are located within
the United States or the Person whose Stock is being acquired is organized in a
jurisdiction located within the United States,

(i)        the subject assets or Stock, as applicable, are being acquired
directly by a Borrower or one of its Subsidiaries that is a Loan Party, and, in
connection therewith, Borrower or the applicable Loan Party shall have complied
with Section 5.16 or 5.17, as applicable, of the Agreement and, in the case of
an acquisition of Stock, Borrower or the applicable Loan Party shall have
demonstrated to Agent that the new Loan Parties have received consideration
sufficient to make the joinder documents binding and enforceable against such
new Loan Parties, and

(j)        the cash consideration payable at closing in respect of all Permitted
Acquisitions (including the proposed Acquisition) shall not exceed $50,000,000
in the aggregate.”

(j)        Section 6.1 of the Credit Agreement is hereby amended by deleting the
word “and” at the end of clause (e) thereof, replacing the “.” at the end of
clause (f) thereof with “;” and inserting the following new clauses (g), (h) and
(i) at the end thereof to read in their entirety as follows:

“(g)        contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of Borrower or
the applicable Loan Party incurred in connection with the consummation of one or
more Permitted Acquisitions;

(h)        solely in connection with the Orchard Valley Acquisition,
Indebtedness in an aggregate amount not to exceed $14,000,000 (as such amount
may be adjusted by purchase accounting adjustments made in accordance with GAAP)
comprising: (i) earnouts and (ii) Purchase Money Indebtedness and other
Indebtedness secured by Equipment and/or Real Property; provided that no such
Purchase Money Indebtedness or other Indebtedness was incurred in anticipation
of or in connection with such Permitted Acquisition and any Lien on such
Equipment and/or Real Property securing such Indebtedness is permitted under
clause (q) of the definition of ‘Permitted Liens’ set forth in Schedule 1.1; and

 

6



--------------------------------------------------------------------------------

(i)        in addition to the Indebtedness set forth in the first row of the
table set forth in Schedule 4.19, Indebtedness under the Term Loan Documents in
an aggregate amount not to exceed $20,000,000; provided that at the time of, and
immediately after giving effect to, the incurrence of any such Indebtedness, no
Event of Default shall have occurred and be continuing.”

(k)        Section 6.3 of the Credit Agreement is hereby amended by inserting
the phrase “Other than in order to consummate a Permitted Acquisition:”
immediately prior to clause (a) thereof.

(l)        The first paragraph of Section 6.16(a) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

“(a)        Fixed Charge Coverage Ratio. Have, on any date on which Average
Excess Availability is less than $25,000,000, a Fixed Charge Coverage Ratio,
measured on a trailing 12-month-end basis on the last day of each fiscal month
of the Borrower, less than the required amount set forth in the following table
for the applicable period set forth opposite thereto:

 

    Applicable Ratio        Applicable Period 1.0:1.0   

For the trailing 12 months ending on the last day of the then most-recently
ended fiscal month of the Borrower and the last day of each fiscal month
thereafter until such time as Average Excess Availability is equal to or greater
than $25,000,000 for three consecutive fiscal months

SECTION 2.        Conditions. This Amendment shall become effective when (i) the
Agent shall have received duly executed counterparts of this Amendment from the
Borrower and the Required Lenders and the Agent shall have executed and
delivered its counterpart to this Amendment, (ii) the Agent shall have received
from Borrower duly executed counterparts to the amended and restated Fee Letter
executed and executed and delivered its signed counterpart to the Borrower, and
(iii) the Agent shall have received in immediately available funds all fees
owing under the amended and restated Fee Letter.

SECTION 3.        Reference to and Effect Upon the Credit Agreement.

(a)        Except as specifically set forth herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

(b)        The amendment set forth herein is effective solely for the purpose
set forth herein and shall be limited precisely as written, and shall not be
deemed to (i) be a consent to any amendment, waiver of or modification of any
other term or condition of the Credit Agreement or any other Loan Document,
(ii) operate as a waiver of or otherwise prejudice any right, power or remedy
that Agent or Lenders may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document or
(iii) constitute an amendment or waiver of any provision of the Credit Agreement
or any Loan Document, except as specifically set forth herein. Upon the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “herein”, “hereof” and words of like import and each reference in
the Credit Agreement and the Loan Documents to the Credit Agreement shall mean
the Credit Agreement as amended hereby. This Amendment shall be construed in
connection with and as part of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 4.        Costs and Expenses. As provided in Section 17.10 of the Credit
Agreement, the Borrower shall pay all costs and expenses incurred by or on
behalf of Agent and Lenders arising from or relating to this Amendment
constituting Lender Group Expenses.

SECTION 5.        GOVERNING LAW. THE VALIDITY OF THIS AMENDMENT, THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF, AND THE RIGHTS OF THE
PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER OR RELATED HERETO
SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF ILLINOIS.

SECTION 6.        Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute part of this
Amendment for any other purposes.

SECTION 7.        Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

(signature pages follow)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

    JOHN B. SANFILIPPO & SON, INC.     a Delaware corporation     By:   Michael
J. Valentine     Title:   Chief Executive Officer

 

    WELLS FARGO CAPITAL FINANCE, LLC (f/k/a Wells Fargo Foothill, LLC), a
Delaware limited liability company, as Agent and as a Lender     By:   /s/ Matt
Mouledous     Title:   Vice President

 

    BURDALE FINANCIAL LIMITED,     a United Kingdom corporation, as a Lender    
By:   /s/ Steve Sanicola     Title:   Duly Authorized Signatory     By:   /s/
Antimo Barbieri     Title:   Duly Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]